 


109 HR 3315 IH: To amend title I of the Housing and Community Development Act of 1974 to withhold community development block grant funds from States and communities that do not prohibit the use of the power of eminent domain that involves the taking of the property from private persons for commercial or economic development purposes and transfer of the property to other private persons.
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3315 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Ms. Waters (for herself, Mr. Ney, and Mr. Bachus) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend title I of the Housing and Community Development Act of 1974 to withhold community development block grant funds from States and communities that do not prohibit the use of the power of eminent domain that involves the taking of the property from private persons for commercial or economic development purposes and transfer of the property to other private persons. 
 
 
1.Prohibition on use of eminent domain to obtain property for commercial development by private personsTitle I of the Housing and Community Development Act of 1974 is amended— 
(1)in section 104 (42 U.S.C. 5304)— 
(A)in subsection (b)— 
(i)in paragraph (5), by striking and at the end; 
(ii)by redesignating paragraph (6) as paragraph (7); and 
(iii)by inserting after paragraph (5) the following new paragraph: 
 
(6)the grantee (or, in the case of a grantee that is a unit of general local government, the State in which such unit is located) has in effect laws, regulations, or policies referred to in paragraph (1) or (2), as appropriate, of subsection (n); and; and 
(B)by adding at the end the following new subsection: 
 
(n)Prohibition on use of eminent domain to obtain property for commercial development by private persons 
(1)Units of general local governmentNo funds made available for grants under section 106 for fiscal year 2006 or any fiscal year thereafter may be obligated or expended to any unit of general local government unless such unit of general local government (or the State in which such unit of general local government is located) has in effect and is enforcing laws, regulations, or policies that prohibit the use of the power of eminent domain by the unit of general local government (or in the case of laws, regulations, or policies of a State, by the State and by any political subdivision of the State), that involves the taking of the property from private persons for commercial or economic development purposes and transfer of the property to other private persons. 
(2)States and other granteesNo funds made available for grants under section 106 for fiscal year 2006 or any fiscal year thereafter may be obligated or expended to any State, Indian tribe, or insular area unless such State, Indian tribe, or insular area has in effect and is enforcing laws, regulations, or policies that prohibit the use of the power of eminent domain by such State and by any political subdivision of the State, such Indian tribe, or such insular area, respectively, that involves the taking of the property from private persons for commercial or economic development purposes and transfer of the property to other private persons.; and 
(2)in section 106 (42 U.S.C. 5306)— 
(A)in the last sentence of subsection (a)(1), by striking and (k) and inserting (k), and (n)(2);  
(B)in subsection (c), in the first sentence of paragraph (1), by striking or (d) and inserting (d), or (n)(2); and 
(C)in subsection (d)(3)(C), by striking or (d) and inserting (d), or (n)(1).  
 
